U NITED S TATES AIR F ORCE
               C OURT OF C RIMINAL APPEALS
                             ________________________

                                    No. ACM S32467
                             ________________________

                                UNITED STATES
                                    Appellee
                                           v.
                          Randall A. STEPHENS
               Airman First Class (E-3), U.S. Air Force, Appellant
                               ________________________

           Appeal from the United States Air Force Trial Judiciary
                               Decided 1 December 2017
                               ________________________

Military Judge: Andrew Kalavanos.
Approved sentence: Bad-conduct discharge, confinement for 3 months, and re-
duction to E-1. Sentence adjudged 24 March 2017 by SpCM convened at Good-
fellow Air Force Base, Texas.
For Appellant: None. *



* On 24 March 2017, shortly after the announcement of sentence, Appellant executed
an Air Force Form 304 (AF Form 304), Request for Appellate Defense Counsel, indicat-
ing that he did not request appellate defense counsel to represent him before this court.
This form not only provides a means by which an appellant may request or decline
appellate counsel but also includes a declaration that the signatory understands he or
she is entitled to request appellate defense counsel, and that he or she is also entitled
to retain civilian counsel at no expense to the Government. In United States v. Xu, 70
M.J. 140 (C.A.A.F. 2011) (mem. dec.), the United States Court of Appeals for the Armed
Forces concluded that an appellant’s waiver of appellate counsel prior to the convening
authority’s action was premature. On 8 May 2017, six days after the convening author-
ity took action in this case, Appellant executed a second AF Form 304 and again indi-
cated that he did not request appellate defense counsel. Appellant’s case was docketed
with this court on 10 May 2017. As of 21 November 2017, the court had not received a
notice of appearance from any counsel or any pleading filed on behalf of or by Appellant
or by the Government. The court also had not received a waiver or withdrawal of ap-
pellate review, e.g., Department of Defense Form 2330 or its functional equivalent. See,
e.g., Manual for Courts-Martial, United States (2016 ed.), App. 19, at A19-1.
                 United States v. Stephens, No. ACM S32467


Before HARDING, SPERANZA, and HUYGEN, Appellate Military Judges.
                            ________________________

     This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.

                            ________________________

PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c).
Accordingly, the approved findings and sentence are AFFIRMED.



                 FOR THE COURT




                 KATHLEEN M. POTTER
                 Acting Clerk of the Court




                                      2